Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claim 5 is cancelled. 
Claims 1 – 4, 6 – 21 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“determining, based on the pulse sequence, an initial waveform, obtaining a tolerance parameter associated with the pulse sequence, wherein the tolerance parameter includes at least one of a scanning time, an acoustic noise expectation, or a specific absorption rate (SAR);
determining a target waveform for scanning the object by adjusting, based on the tolerance parameter, the initial waveform; and 
generating an image by causing an MRI device to scan the object based on the target waveform”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 – 4, 6 – 16, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 17, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“a user interface configured to enable a user to input a tolerance parameter associated with a pulse sequence, wherein the tolerance parameter includes at least 



one of a scanning time, an acoustic noise expectation, or a specific absorption rate (SAR);
a processing device configured to determine an initial waveform; based on the pulse sequence, determine a target waveform for scanning an object by adjusting the initial waveform based on the tolerance parameter; and
a control device configured to cause the MR scanner to generate an image by scanning an object according to the target waveform, wherein a gradient field corresponding to the target waveform is produced in the MR scanner by the gradient coil system of the MR scanner”

in combination with the rest of the limitations of the claim. 
d. With respect to claims 18, 19, 21 the claims have been found allowable due to their dependencies on claim 17.
e. With respect to claim 20, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“determining, based on the pulse sequence, an initial waveform,
obtaining a tolerance parameter associated with the pulse sequence, wherein the tolerance parameter includes at least one of a scanning time, an acoustic noise expectation, or a specific absorption rate (SAR);
determining a target waveform for scanning the object by adjusting, based on the tolerance parameter, the initial waveform; and
generating an image by causing an MRI device to scan the object based on the target waveform”.

in combination with the rest of the limitations of the claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852